 Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 1 of 38 PageID 1




                     UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF FLORIDA


FEDERAL TRADE COMMISSION,

      Plaintiff,                                    CASE NO. 5:21-cv-343

     v.
                                                    COMPLAINT FOR CIVIL
FRANK ROMERO, individually and also                 PENALTIES,
d/b/a Trend Deploy, Trendeploy, trendeploy,         PERMANENT
trendeploy.com, Frank Romero Advertising,           INJUNCTION AND
and Uvenux,                                         OTHER RELIEF


      Defendant.


      Plaintiff, the Federal Trade Commission (“FTC” or “Commission”), for its

Complaint alleges:

      1.     Plaintiff brings this action under Sections 5(a), 5(m)(1)(A), 12, 13(b),

16(a)(1), and 19 of the Federal Trade Commission Act (“FTC Act”), 15 U.S.C. §§

45(a), 45(m)(1)(A), 52, 53(b), 56(a)(1), 57b, the FTC’s Trade Regulation Rule

Concerning the Sale of Mail, Internet, or Telephone Order Merchandise (“MITOR”

or the “Rule”), 16 C.F.R. Part 435, and the COVID-19 Consumer Protection Act,

Public Law 116-260, 134 Stat. 1182, Title XIV, Section 1401 (“CCPA”), to obtain

permanent injunctive relief, rescission or reformation of contracts, the refund of

monies paid, civil penalties, and other relief for Defendant’s acts or practices in

violation of Sections 5(a) and 12 of the FTC Act, 15 U.S.C. §§ 45(a), 52, and in

violation of MITOR, 16 C.F.R. Part 435.

                                            1
 Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 2 of 38 PageID 2




                           JURISDICTION AND VENUE
      2.     This Court has subject matter jurisdiction pursuant to 28 U.S.C.

§§ 1331, 1337(a), 1345, and 1355.

      3.     Venue is proper in this District under 28 U.S.C. § 1391(b)(1), (b)(2),

(c)(1), and 15 U.S.C. § 53(b).

                                     PLAINTIFF

      4.     The FTC is an independent agency of the United States Government

created by statute. 15 U.S.C. §§ 41–58. The FTC enforces Sections 5(a) and 12 of

the FTC Act, 15 U.S.C. § 45(a) and 52, which prohibit unfair or deceptive acts or

practices in or affecting commerce. The FTC also enforces MITOR, which requires

mail-, internet-, or telephone-based sellers to have a reasonable basis for advertised

shipping times, and, when sellers cannot meet promised shipping times or ship

within 30 days, to provide buyers with the option to consent to a delay in shipment

or to cancel an order and receive a prompt refund. The FTC further enforces the

CCPA, which makes it unlawful under Section 5 of the FTC Act for any person to

engage in a deceptive act or practice in or affecting commerce associated with the

treatment, cure, prevention, mitigation, or diagnosis of COVID-19 for the duration

of the COVID-19 public health emergency.

                                    DEFENDANT

      5.     Defendant Frank Romero, also doing business as Trend Deploy,

Trendeploy, trendeploy, trendeploy.com, Frank Romero Advertising, and Uvenux

(“Defendant”), resides in this District, and in connection with the matters alleged

                                           2
 Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 3 of 38 PageID 3




herein, transacts or has transacted business in this District and throughout the United

States. At all times relevant to this Complaint, acting alone or in concert with

others, Romero has formulated, directed, controlled, had the authority to control, or

participated in the acts and practices set forth in this Complaint. Defendant has

advertised, marketed, distributed, or sold personal protective equipment (“PPE”) to

consumers throughout the United States.

                                    COMMERCE

      6.     At all times relevant to this Complaint, Defendant has maintained a

substantial course of trade in or affecting commerce, as “commerce” is defined in

Section 4 of the FTC Act, 15 U.S.C. § 44.

                    DEFENDANT’S BUSINESS ACTIVITIES

      7.     On January 31, 2020, Health and Human Services Secretary Alex M.

Azar II, pursuant to his authority under Section 319 of the Public Health Service

Act, declared a public health emergency, which remained in effect throughout the

activities detailed below, and beyond.

      8.     Seeking to capitalize on demand for PPE because of the COVID-19

pandemic, Defendant began marketing facemasks and other PPE on his website,

www.trendeploy.com, in March 2020. Defendant promised consumers “fast

shipping” of five to fifteen days, or “standard shipping” of three to five weeks.

      9.     Defendant’s shipping promises were, in many cases, false. In fact,

consumers waited weeks or months to receive their orders, and some orders never



                                            3
 Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 4 of 38 PageID 4




arrived. When consumers complained, Defendant frequently responded with stock

emails, rather than information about their individual order.

                           Defendant’s Shipping Practices

      10.    Defendant markets and sells goods to consumers throughout the United

States via his trendeploy.com website, including car accessories, collectibles, fitness

products, home gadgets, and other technology parts. Defendant also sells clothing to

consumers throughout the United States through his website, www.uvenux.com.

      11.    During the early months of the pandemic in the United States,

obtaining PPE and related products as quickly as possible was paramount for many

consumers. PPE was in high demand and difficult to find.

      12.    In response to this demand, on or around March 13, 2020, Defendant

began selling facemasks on trendeploy.com, including the facemasks he described as

“N95” and “Class N95.”

                   The Checkout Process on Defendant’s Website

      13.    After selecting a facemask on Defendant’s website, consumers began a

four-part checkout process. The website first directed consumers to a webpage called

“My Cart,” depicted below.




                                           4
 Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 5 of 38 PageID 5




Ex. A (June 11, 2020 Screenshot) (The “My Cart” webpage).

      14.   No representations or disclaimers regarding shipping times appeared on

the “My Cart” webpage.

      15.   After consumers clicked the “CHECK OUT” button on the “My Cart”

webpage, the website directed them to the “Information” webpage, depicted below.




                                        5
 Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 6 of 38 PageID 6




Ex. B (June 11, 2020 Screenshot) (The “Information” webpage).

      16.   There were no representations or disclaimers about shipping times on

the “Information” webpage.

      17.   After inputting their shipping information and clicking on the

“Continue to shipping” button, the website directed consumers to the “Shipping

Method” webpage, depicted below.




                                         6
 Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 7 of 38 PageID 7




Ex. C (June 11, 2020 Screenshot) (The “Shipping Method” webpage).

      18.    This webpage offered consumers two shipping options: 1) “Fast

Shipping (5-15 days)”; and 2) “Standard Shipping (3-5 weeks).”

      19.   No disclaimers regarding shipping times appeared on this webpage.

After consumers selected a shipping option and click the “Continue to payment”




                                         7
 Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 8 of 38 PageID 8




button, the website directed them to the “Payment” webpage, depicted below.




Ex. D (June 11, 2020 Screenshot) (The “Payment” webpage).

      20.    To complete their transaction, on this final page, consumers entered

their credit card, debit card, PayPal, or other payment information and clicked the

“Complete Order” button.

      21.    The “Payment” webpage contained no disclaimer about shipping times.


                                          8
 Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 9 of 38 PageID 9




                            Hidden Shipping Disclaimers

        22.   Several of the pages, including the “My Cart” on the Defendant’s

website, included hyperlinks to “Shipping” and “FAQ” webpages, depicted in

Exhibit A.

        23.    The hyperlinked “Shipping” webpage stated that the time periods

identified in both the “Fast Shipping” and the “Standard Shipping” options did not

include the Defendant’s additional “shipping and processing time” of 1-5 business

days.

        24.   From at least April 28, 2020 through at least November 2, 2020, this

Shipping page stated Defendant was “able to deliver within the estimated deliver

[sic] dates, but events such as holidays, sales, weather conditions, etc., may affect our

shipping / delivery time. In extreme cases, orders may take up to 40 days to arrive.

If after 40 days, you have yet to receive your order, we will either issue a

replacement, or refund your money no questions asked” (emphasis in original).

        25.   The hyperlinked “FAQ” webpage similarly stated each shipping

method has “an estimated range of days/weeks it would take for the order to reach

its destination.” It further stated, “[k]eep in mind this range of days/weeks does not

include the days it takes us to ship your order (1 to 5 business days).”

        26.   Consumers could only see these disclaimers if they clicked on the

“FAQ” or “Shipping” hyperlinks at the bottom of the website.




                                            9
Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 10 of 38 PageID 10




      27.    Consumers could not navigate directly to the Shipping page during the

checkout process.

      28.    Consumers could not navigate to the FAQ page during the checkout

process.

      29.    During the checkout process, consumers could click on hyperlinks to

Trend Deploy’s “Terms of Service,” “Privacy Policy,” and “Returns Policy,” see

Exhibits B, C, and D.

      30.    Neither Trend Deploy’s Terms of Service nor its Privacy Policy

contained any disclaimers about shipping times.

      31.    The hyperlink to the “Returns Policy” directed consumers to a webpage

called the “Store Policy,” which did not include the disclaimer regarding the

Defendant’s additional “shipping and processing time” of 1-5 business days.

      32.    The Store Policy stated, in part:




Ex. E (June 11, 2020 Screenshot).


                                          10
Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 11 of 38 PageID 11




   Defendant’s Representations Regarding Shipping Time, His Failure to Meet
         Them, and His Failure to Offer Prompt Refunds to Consumers

      33.    In numerous instances, for both consumers who chose Fast Shipping

and for consumers who chose Standard Shipping, Defendant failed to ship purchased

goods within the time stated in the solicitation.

      34.    In numerous instances, for both consumers who chose Fast Shipping

and for consumers who chose Standard Shipping, Defendant failed to meet delivery

dates for purchased goods within the time stated in the solicitation.

      35.    In numerous instances, for both consumers who chose Fast Shipping

and for consumers who chose Standard Shipping, Defendant failed to meet promised

delivery dates for consumers, even accounting for an extra “shipping and processing

time” of 1-5 business days.

      36.    For example, on March 18, 2020, the wife of one essential worker

purchased masks Trend Deploy described as “N95” after seeing them advertised on

Facebook. She chose the “Fast Shipping” option of 5-15 days. She did not receive

facemasks until May 28, 2020, more than ten weeks after placing her order.

Defendant never offered her a refund or the chance to consent to a delay in shipping.

      37.    In another example, on April 1, 2020, a nurse working at a retirement

village purchased five masks Trend Deploy described as “Class N95” after looking

for masks online. She chose the “Standard Shipping” option of three to five weeks.

As of June 25, 2020, more than 12 weeks after she placed her order, she had not




                                           11
Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 12 of 38 PageID 12




received her masks. Defendant never offered her a refund or the chance to consent

to a delay in shipping.

      38.      Other consumers only received part of their facemask orders from

Defendant. Defendant never offered these consumers a refund or the option to

consent to a delay in shipping.

      39.      Still other consumers never received any facemasks from Defendant.

Defendant never offered these consumers a refund or the option to consent to a delay

in shipping.

      40.      Defendant utilized a stock “update” email regarding facemasks, which

he automatically sent to consumers who sent any inquiry to Trend Deploy’s email

address. This email read: “We want to thank you for choosing Trend Deploy. If

you’ve made a purchase recently, we’re delighted to let you know that your shipment

is being taken care of as we speak. If you’ve already received shipment confirmation

and tracking info, rest assured, your order is well on its way.”

      41.      The stock email Defendant sent to consumers continued: “As

consequence [sic] of the unprecedented novel coronavirus (COVID-19), we’re

experiencing an unforeseen and unanticipated spike in the volume of orders which

may affect our standard shipping/delivery times. We’re working diligently to

prepare and ship all orders as soon as possible! We understand the frustration of

having to wait for orders longer than expected, but we can’t sacrifice the quality of

our service by rushing orders. Our main goal at this moment is to guarantee

delivery. We appreciate your patience as we work to resolve this. Thank you!”
                                           12
Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 13 of 38 PageID 13




      42.    Similarly, in emails responding to consumer inquiries, Defendant

stated, “In extreme cases, orders may take up to 60 days to arrive, in which case, a

full refund will be issued to our customers as per our policy. This rarely happens, but

if it were to happen, you’d be covered under our policy for a refund and you may

keep the parcel.”

      43.    At the time Defendant sent these emails, he knew he could not ship

merchandise in the time he promised.

      44.    In numerous instances when Defendant could not ship merchandise

within the timeframe promised in his solicitations, he failed to offer consumers the

option either to consent to a delay in shipping or to cancel their orders and receive a

prompt refund.

      45.    In numerous instances, when Defendant did offer the option to obtain a

refund, he only did so by offering store credit. Defendant did not offer a refund in

the manner through which the consumer tendered payment, or by means of cash,

check, or money order within seven working days of the date Defendant discovered

he could not provide a refund by the same method as the consumer tendered

payment.

      46.    Defendant received numerous complaints regarding his shipping delays

and failures via email. Defendant responded to some of these messages by telling

consumers that their orders had shipped or would ship soon.

      47.    If Defendant claimed that the order had shipped, he told consumers that

refunds were unavailable.
                                           13
Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 14 of 38 PageID 14




      48.    If Defendant claimed that the order had not shipped, he only offered

refunds in the form of store credit, as described above in Paragraph 45.

     Defendant’s Claims Regarding the Quality of Three Types of Facemasks

      49.    Beginning in March 2020 and continuing through at least March 19,

2021, Defendant has marketed three types of facemasks with claims concerning their

quality, including claims concerning the masks’ efficacy as particle barriers: “N95”

masks; masks that he alternatively described as “Class N95” or “KN95”; and masks

that he described as “PM 2.5.”

      50.    By no later than April 2020, Defendant was aware that he must

substantiate any express or implied claims he makes about the efficacy of a facemask,

or any other antivirus property of a facemask.

The “N95” Facemasks

      51.    Beginning in March through at least April 2020, Defendant sold various

masks he described as “N95,” including:

             a)     5 Layer N95 & PM 2.5 Micro-Particle Barrier Double Filter;

             b)     N95 PM 2.5 Anti-Virus Micro Particle Barrier Face Mask
                    (Reusable With Activated Carbon Filter);

             c)     N95 & PM2.5 Double-Filter, Anti-Virus, Micro Particle Barrier
                    Face Mask;

             d)     N95 & PM2.5 Double-Filter, Anti-Virus 6 Layer Protection
                    Micro-Particle Barrier Respirator Mask;

             e)     N95 PM2.5 Activated Carbon Filter Anti-Virus Micro Particle
                    Barrier Face Mask (100% Reusable & Made in U.S.A.); and

             f)     Professional N95 & PM 2.5 Activated Carbon Anti-Virus Micro
                    Particle Barrier Filter.
                                          14
Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 15 of 38 PageID 15




      52.    On social media, Defendant advertised his N95 masks, as shown in the

below example:




Ex. F (March 13, 2020 advertisement posted on Trend Deploy’s Instagram page).

      53.    In these advertisements, Defendant associated his N95 facemasks with

COVID-19 prevention or mitigation by using the hashtag “coronavirus.” He also

used the hashtag “antivirus [] mask.”



                                        15
Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 16 of 38 PageID 16




       54.    An N95 respirator is a filtering facepiece respirator (“FFR”). These

FFRs are designed to achieve a very close facial fit and very efficient filtration of

airborne particles. Specifically, an N95 respirator filters out at least 95 percent of

airborne matter.

       55.    When, prior to purchase, consumers inquired if Defendant sold N95

masks certified by the National Institute for Occupational Safety and Health

(“NIOSH”), Defendant confirmed he did.

       56.    NIOSH certifies respirators according to the standards it promulgated

under 42 C.F.R. § 84.

       57.    There are certain markings on all NIOSH-approved N95 respirators.

These markings include an approval number, which begins with a “TC” prefix, as

well as a marking that says “NIOSH.”

       58.    NIOSH-approved N95 respirators use headbands, and not ear loops, to

attach to the user’s face.

       59.    NIOSH-approved N95 respirators do not have decorative colors,

patterns, fabrics, or other decorative add-ons present.

       60.    NIOSH does not approve any respiratory protection for children.

Accordingly, a NIOSH-approved N95 respirator for children does not exist.

       61.    Defendant has never submitted a facemask to NIOSH for approval,

whether for certification as an N95 respirator or otherwise.

       62.    Eight manufacturing companies or individuals associated with

Defendant (Xiantao Dingcheng Nonwoven Products Co., Ltd.; Guangzhou Jizhi
                                            16
Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 17 of 38 PageID 17




Trading Company; Anhui Mileno Trading Co., Ltd.; Yiwu Liangmei Apparel Firm;

Focal Allure; Golden Bei; Adam Chan; and Lanxi Lvjian Protective Equipment Co.,

Ltd.) have never submitted a facemask to NIOSH for approval, whether for

certification as an N95 respirator or otherwise.

      63.    Thus, Defendant never sent N95 facemasks to consumers who ordered

N95 facemasks, and instead sent inferior KN95 facemasks or cloth facemasks.

      64.    For example, one consumer who works at a hospital ordered N95

masks from Defendant. She received reusable cloth masks, pictured below.




Ex. G (Photographs of facemasks received by a consumer who ordered N95 masks).

      65.    Another consumer who ordered N95 masks instead received the

reusable cloth masks pictured below.




                                          17
Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 18 of 38 PageID 18




Ex. H (Photographs of facemasks received by consumer who ordered N95 masks).

      66.    Yet another consumer who ordered masks Defendant marketed as N95

masks, including a “Child” N95 mask, did not receive the promised masks, and

instead received only reusable cloth masks such as the one pictured below.




Ex. I (Photograph of facemask received by a consumer who ordered N95 masks,

including mask advertised as a “Child” N95 Mask).

                                         18
Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 19 of 38 PageID 19




The “Class N95” or “KN95” Facemasks

      67.    Beginning in March 2020 through at least March 19, 2021, Defendant

also sold masks he described as “Class N95,” or as “KN95,” which Defendant

claimed had the same filtration efficiency as N95 masks. The products of this type

Defendant sold included:

             a)    Class N95 Protection Micro-Particle Barrier Fitted Mask;

             b)    Class N95 & PM 2.5 Anti-Virus Micro-Particle Barrier
                   Respirator Mask With Valve;

             c)    Class N95 & PM 2.5 Certified 5 Layer Activated Carbon Filter
                   Face Mask; and

             d)    FKN95 Filter Micro-Particle Barrier Antiseptic Respirator (100%
                   Reusable Anti-Virus Protection Mask).

      68.    As shown below, Defendant’s website also described the “Class N95”

masks as a “protection class” of “N95,” a “safety standard” of “NOISH [sic] 42 CFR

84,” and included images of masks stamped KN95.




                                         19
Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 20 of 38 PageID 20




Ex. J (March 19, 2021 screenshot of Defendant’s website).




                                        20
Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 21 of 38 PageID 21




Ex. K (December 2, 2020 screenshot of Defendant’s website).

      69.    Defendant claimed the Class N95 masks he sold would prevent or

mitigate COVID-19.

      70.    For example, he described one Class N95 mask as an “Anti-Virus

Micro-Particle Barrier Respirator Mask” and described one of its functions as “Virus

Protection.” He described another Class N95 mask as a “Micro-Particle Barrier.”


                                         21
Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 22 of 38 PageID 22




      71.    Since at least March 2020, the Centers for Disease Control and

Prevention has described a N95 FFR as “a type of respirator which removes particles

from the air that are breathed through it. These respirators filter out at least 95% of

very small (0.3 micron) particles. N95 FFRs are capable of filtering out all types of

particles, including bacteria and viruses.”

      72.    Additionally, for the facemasks Defendant depicted as “Class N95” on

his website, Defendant stated that the filtering rate is greater than or equal to 95

percent (0.075 micron particles).

      73.    On social media, Defendant advertised that he was selling “Class N95”

masks, as shown in the figure below:




Ex. L (March 27, 2020 Trend Deploy Facebook post).



                                              22
Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 23 of 38 PageID 23




      74.    In numerous instances, Defendant represented that his facemasks

filtered at least 95% of particles, but delivered facemasks that did not meet that

standard. Consumers who ordered “Class N95” masks instead received reusable

cloth masks that have a filtration efficiency of less than 95 percent.

The “PM2.5” Facemasks

      75.    On his website, through at least March 19, 2021, Defendant advertised

a facemask he described as “PM2.5 Micro Particle Barrier Face Mask (Reusable

With Activated Carbon Filter),” as depicted below.




Ex. M (March 19, 2021 screenshot of Defendant’s website).

      76.    In numerous instances, Defendant represented that the PM2.5

facemasks filter out particles as small as 0.075 microns in size.


                                           23
Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 24 of 38 PageID 24




      77.    Defendant delivered facemasks that did not meet that standard.

      Defendant’s Claims Regarding Certification by Government Agencies

      78.    Using standards promulgated under 42 C.F.R. § 84, NIOSH certifies,

through testing, that respirators meet the standard to qualify as “N95.” After

conducting initial testing on their own products showing that the products should

meet these standards, companies submit respirators for approval by NIOSH.

      79.    To reassure consumers that his N95 masks were legitimate, Defendant

informed consumers who inquired that his masks were certified by NIOSH and sent

consumers, pre-purchase, a purported certification issued by NIOSH, as pictured

below.




Ex. N (Excerpt of Purported NIOSH Certification Defendant Sent to Consumers).
                                         24
Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 25 of 38 PageID 25




      80.    On the trendeploy.com website, as depicted in Exhibit K, Defendant

claimed that at least some of his “Class N95” facemasks met the safety standards of

42 C.F.R. § 84.

      81.    On the trendeploy.com website, as depicted in Exhibit J, Defendant

claimed that at least some of his “Class N95” facemasks were of the same quality as

N95 masks.

      82.    Neither Trend Deploy nor any of the manufacturing companies

associated with it, as referenced in Paragraph 62, has ever submitted a facemask to

NIOSH for approval. Because meeting the safety standards of 42 C.F.R. § 84

requires NIOSH to test and certify compliance, Defendant’s facemasks cannot meet

this standard.

      83.    NIOSH did not issue the certificates that Trend Deploy sent to

consumers.

      84.    NIOSH did not issue the task numbers and approval numbers

Defendant listed in certificates he sent to consumers.

      85.    NIOSH only permits companies to use the NIOSH logo in connection

with the sale of N95 respirators when NIOSH has approved the particular respirator

and certified that the respirator meets the requirements set forth in 42 C.F.R. § 84.

      86.    NIOSH did not give Defendant permission to use its logo.

      87.    As referenced in Paragraphs 67 and 68, and as depicted in Exhibits J

and K, Defendant sold “Class N95” masks for which his website depicted the images

of KN95 facemasks.
                                           25
Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 26 of 38 PageID 26




       88.    A KN95 mask is an FFR that filters out at least 95 percent of airborne

matter. KN95 masks are regulated by the Chinese government under regulations

GB2626-2006, GB2626-2019, and GB19083-2010, although the manufacturer, and

not the Chinese government, certifies the masks meet the requisite standard. The

manufacturer certifies that it has tested the filtration efficiency of its KN95 masks,

and that the filtration efficiency is greater than or equal to 95 percent.

       89.    Neither NIOSH nor the FDA certifies the filtration efficiency of KN95

masks.

       90.    On his website, in connection with his sale of “Class N95” facemasks,

Defendant also published a “Certification of Registration” with the FDA’s logo on it,

as pictured below:




                                            26
Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 27 of 38 PageID 27




Ex. O (August 13, 2020 Screenshot of Defendant’s Website).

      91.    Registering with the FDA does not mean that the FDA approved or

tested a product.

      92.    The FDA logo is for the official use of the FDA and not for use on

private sector materials.

                                         27
Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 28 of 38 PageID 28




        93.   The FDA does not issue Registration Certificates to medical device

manufacturers.

        94.   The FDA did not issue the certification that Trend Deploy provided to

consumers.

        95.   Defendant removed the claims detailed in Paragraphs 67-77 no earlier

than March 19, 2021. Notably, he continued to make the claims after he was on

notice that the FTC was investigating whether his marketing and sale of facemasks

violated Section 5 of the FTC Act and MITOR on November 3, 2020. Moreover, he

persisted in making the claims even after the FTC notified him that the claims

violated the FTC Act and were subject to penalties under the CCPA on February 16,

2021.

        96.   Defendant continued these unlawful acts or practices, as well as others,

despite knowledge of numerous complaints and messages from consumers and

service providers regarding substantiation of his claims.

        97.   Defendant only removed the fake FDA certificate referenced in

Paragraph 90 and depicted in Exhibit O after the FTC served a Civil Investigative

Demand on him and conducted its investigational hearing of Defendant on

December 3, 2020.

        98.   Based on the facts and violations of law alleged in this Complaint,

Plaintiff has reason to believe that Defendant is violating or is about to violate laws

enforced by the Commission. Among other things, Defendant willfully engaged in

unlawful acts or practices by: (1) advertising N95 respirators but not delivering N95
                                           28
Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 29 of 38 PageID 29




respirators to consumers, (2) posting and distributing counterfeit government

certifications to consumers, and (3) offering shipping and delivery timeframes

without a reasonable basis. Finally, Defendant’s websites are still operational, and

Defendant retains the means, ability, and incentive to continue his unlawful conduct

in the PPE business.

    VIOLATIONS OF THE MAIL, INTERNET, OR TELEPHONE ORDER
                     MERCHANDISE RULE

      99.    MITOR, 16 C.F.R. Part 435, prohibits sellers from soliciting any order

for the sale of merchandise ordered through the mail, via Internet, or by telephone

“unless at the time of the solicitation, the seller has a reasonable basis to expect that

it will be able to ship any ordered merchandise to the buyer” either “[w]ithin that

time clearly and conspicuously stated in any such solicitation; or [i]f no time is

clearly and conspicuously stated, within thirty (30) days after receipt of a properly

completed order from the buyer.” 16 C.F.R. § 435.2(a)(1).

      100. “Receipt of a properly completed order” means “where the buyer

tenders full or partial payment . . . the time at which the seller receives both said

payment and an order from the buyer containing all of the information needed by the

seller to process and ship the order.” 16 C.F.R. § 435.1(c).

      101. When a consumer makes payment by a “credit sale” under MITOR,

“Refund” means, where a third party is the creditor, “an appropriate credit

memorandum or the like sent to the third party creditor which will remove the

charge from the buyer’s account and a copy of the credit memorandum or the like


                                            29
Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 30 of 38 PageID 30




sent to the buyer that includes the date that the seller sent the credit memorandum or

the like to the third party creditor and the amount of the charge to be removed, or a

statement from the seller acknowledging the cancellation of the order and

representing that it has not taken any action regarding the order which will result in a

charge to the buyer’s account with the third party.” 16 C.F.R. § 435.1(d)(2)(ii).

      102. When a consumer makes payment by means other than cash, check,

money order, or credit sale, “Refund” means (i) “[i]nstructions sent to the entity that

transferred payment to the seller instructing that entity to return to the buyer the

amount tendered in the form tendered and a statement sent to the buyer setting forth

the instructions sent to the entity, including the date of the instructions and the

amount to be returned to the buyer; or (ii) [a] return of the amount tendered in the

form of cash, check, or money order sent to the buyer; or (iii) [a] statement from the

seller sent to the buyer acknowledging the cancellation of the order and representing

that the seller has not taken any action regarding the order which will access any of

the buyer’s funds.” 16 C.F.R. § 435.1(d)(3).

      103. Where a “Refund” is made pursuant to 16 C.F.R. § 435.1(d)(2)(ii) or

16 C.F.R. § 435.1(d)(3), “Prompt Refund” means “a refund sent by any means at

least as fast and reliable as first class mail within seven (7) working days of the date

on which the buyer’s right to refund vests under [MITOR].” 16 C.F.R. § 435.1(b)(1).

If the seller cannot provide a refund by the same method payment was tendered,

Prompt Refund “shall mean a refund sent in the form of cash, check, or money

order, by any means at least as fast and reliable as first class mail, within seven (7)
                                            30
Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 31 of 38 PageID 31




working days of the date on which the seller discovers it cannot provide a refund by

the same method as payment was tendered.” Id.

       104. “Shipment” means the act of physically placing the merchandise in the

possession of a carrier. 16 C.F.R. § 435.1(e).

       105. Where a seller is unable to ship merchandise within the seller’s

advertised time or within 30 days if no time is given, the seller must offer to the buyer

“clearly and conspicuously and without prior demand, an option either to consent to

a delay in shipping or to cancel the buyer’s order and receive a prompt refund.”

16 C.F.R. § 435.2(b)(1).

              a)     Any such offer “shall be made within a reasonable time after the

              seller first becomes aware of its inability to ship.”

              16 C.F.R. § 435.2(b)(1).

              b)     The offer must fully inform the buyer of the buyer’s right to

              cancel and provide a definite revised shipping date or inform the buyer

              that the seller cannot make any representation regarding the length of

              the delay. 16 C.F.R. § 435.2(b)(1)(i).

       106. A seller must “deem an order canceled and . . . make a prompt refund

to the buyer whenever the seller receives, prior to the time of shipment, notification

from the buyer cancelling the order pursuant to any option [under MITOR] . . . [or]

[t]he seller fails to offer the option [to consent to a delay or cancel required by

§ 435.2(b)(1)] and has not shipped the merchandise” within the time required by

MITOR. 16 C.F.R. § 435.2(c), (c)(1), and (c)(5).
                                            31
Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 32 of 38 PageID 32




      107. Pursuant to Section 18 of the FTC Act, 15 U.S.C. § 57a(d)(3), and

16 C.F.R. § 435.2, a violation of MITOR constitutes an unfair or deceptive act or

practice in or affecting commerce, in violation of Section 5(a) of the FTC Act,

15 U.S.C. § 45(a).

      108. Section 5(m)(1)(A) of the FTC Act, 15 U.S.C. § 45(m)(1)(A), as

modified by Section 4 of the Federal Civil Penalties Inflation Adjustment Act of

1990, 28 U.S.C. § 2461, as amended, and as implemented by 16 C.F.R. § 1.98(d),

authorizes this Court to award monetary civil penalties of up to $43,792 for each

violation of MITOR, 16 C.F.R. § 1.98(d).

                             Count I – MITOR Violations

      109. In numerous instances, when Defendant:

             a)      represents he will ship purchased goods within fifteen days, he

             does not have a reasonable basis to expect to ship the goods within

             fifteen days;

             b)      represents he will ship purchased goods within five weeks, he

             does not have a reasonable basis to expect to ship the goods within five

             weeks;

             c)      fails to ship orders within the timeframe required by MITOR, he

             also fails to offer consumers the opportunity to consent to a delay in

             shipping or to cancel their order and receive a prompt refund;

             d)      fails to ship orders within the timeframe required by MITOR and

             fails to offer consumers the opportunity to consent to a delay in
                                           32
Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 33 of 38 PageID 33




             shipping or to cancel their order, he does not cancel those orders or

             provide consumers a prompt refund;

             e)     receives cancellation and refund requests from consumers

             pursuant to any option under MITOR, he does not deem those orders

             cancelled or provide a prompt refund.

      110. Defendant’s practices as alleged in Paragraph 109 violate MITOR,

16 C.F.R. § 435.2(a), (b), and (c), and therefore are unfair or deceptive acts or

practices in violation of Section 5 of the FTC Act, 15 U.S.C. § 45(a).

      111. Defendant committed violations of MITOR with actual knowledge or

knowledge fairly implied that their actions were deceptive or unfair and violated

MITOR.

                         VIOLATIONS OF THE FTC ACT

      112. Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), prohibits “unfair or

deceptive acts or practices in or affecting commerce.”

      113. Misrepresentations or deceptive omissions of material fact constitute

deceptive acts or practices prohibited by Section 5(a) of the FTC Act.

      114. Section 12 of the FTC Act, 15 U.S.C. § 52, prohibits the dissemination

of any false advertisement in or affecting commerce for the purpose of inducing, or

which is likely to induce, the purchase of food, drugs, devices, services, or cosmetics.

For purposes of Section 12, facemasks sold by Defendant are “devices” as defined in

Section 15(d) of the FTC Act, 15 U.S.C.§ 55(d).



                                           33
Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 34 of 38 PageID 34




      115. Enacted on December 27, 2020, the CCPA makes it unlawful, for the

duration of the public health emergency declared on January 31, 2020, pursuant to

Section 319 of the Public Health Service Act, for any person, partnership, or

corporation to “engage in a deceptive act or practice in or affecting commerce in

violation of Section 5(a) of the [FTC] Act (15 U.S.C. 45(a)) that is associated with . .

. the treatment, cure, prevention, mitigation, or diagnosis of COVID-19.” Public

Law 116-260, 134 Stat 1182, Title XIV, Section 1401(b)(1).

      116. The CCPA provides that “[a] violation of subsection (b) shall be treated

as a violation of a rule defining an unfair or deceptive act or practice prescribed

under Section 18(a)(1)(B) of the [FTC] Act,” 15 U.S.C. § 57a(a)(1)(B).

      117. Section 5(m)(1)(A) of the FTC Act, 15 U.S.C. § 45(m)(1)(A), as

modified by Section 4 of the Federal Civil Penalties Inflation Adjustment Act of

1990, 28 U.S.C. § 2461, as amended, and as implemented by 16 C.F.R. § 1.98(d),

authorizes this Court to award monetary civil penalties of up to $43,792 for each

violation of Section 5(a) of the FTC Act pursuant to the CCPA, 16 C.F.R. § 1.98(d).

                           Count II – Section 5 Violations

      118. In numerous instances in connection with the advertising, marketing,

promotion, offering for sale, or sale of goods, specifically PPE and in particular

facemasks, Defendant has represented, directly or indirectly, expressly or by

implication, that he:

             a)     will ship purchased goods within five to fifteen days of purchase

             when consumers select “Fast Shipping”;
                                           34
Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 35 of 38 PageID 35




             b)     will deliver purchased goods within five to fifteen days of

             purchase when consumers select “Fast Shipping”;

             c)     will ship purchased goods within three to five weeks of purchase

             when consumers select “Standard Shipping”;

             d)     will deliver purchased goods within three to five weeks of

             purchase when consumers select “Standard Shipping”;

             e)     will deliver N95 respirators to consumers;

             f)     will deliver facemasks with filtration efficiency comparable to

             that of an N95 respirator;

             g)     will deliver facemasks with a filtration efficiency greater than or

             equal to 95 percent;

             h)     will deliver facemasks that will filter out particles as small as

             0.075 microns;

             i)     will deliver facemasks that prevent viruses, including the SARS-

             CoV-2 virus, from passing through them;

             j)     will deliver facemasks certified by NIOSH; and

             k)     will deliver facemasks certified by the FDA.

      119. On or after December 27, 2020, Defendant made the representations set

forth in Paragraph 118(f), (g), (h), and (i), which are associated with the treatment,

cure, prevention, mitigation, or diagnosis of COVID-19.

      120. In truth and in fact, in numerous instances in which Defendant has

made the representations set forth in Paragraph 118, Defendant:
                                           35
Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 36 of 38 PageID 36




             a)     failed to ship purchased goods within five to fifteen days of

             purchase when consumers selected “Fast Shipping”;

             b)     failed to deliver purchased goods within five to fifteen days of

             purchase when consumers selected “Fast Shipping”;

             c)     failed to ship purchased goods within three to five weeks of

             purchase when consumers selected “Standard Shipping”;

             d)     failed to deliver purchased goods within three to five weeks of

             purchase when consumers selected “Standard Shipping”;

             e)     failed to deliver N95 respirators to consumers;

             f)     failed to deliver facemasks with filtration efficiency comparable

             to that of an N95 respirator;

             g)     failed to deliver facemasks with a filtration efficiency greater than

             or equal to 95 percent;

             h)     failed to deliver facemasks that will filter out particles as small as

             0.075 microns;

             i)     failed to deliver facemasks that prevent viruses, including the

             SARS-CoV-2 virus, from passing through them;

             j)     failed to deliver facemasks certified by NIOSH; and

             k)     failed to deliver facemasks certified by the FDA.

      121. Therefore, Defendant’s representations as set forth in Paragraphs 118

and 119 are false, misleading, or unsubstantiated, and constitute deceptive acts or

practices in violation of Sections 5(a) and 12 of the FTC Act, 15 U.S.C. §§ 45(a), 52.
                                             36
Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 37 of 38 PageID 37




      122. Defendant committed the violations set forth in Paragraphs 118 through

120 with the knowledge required by Section 5(m)(1)(A) of the FTC Act,

15 U.S.C. § 45(m)(1)(A).

                                CONSUMER INJURY

      123. Consumers are suffering, have suffered, and will continue to suffer

substantial injury because of Defendant’s violations of the FTC Act and MITOR.

Absent injunctive relief by this Court, Defendant is likely to continue to injure

consumers, reap unjust enrichment, and harm the public interest.

                               PRAYER FOR RELIEF

      Wherefore, Plaintiff, pursuant to Sections 13(b) and 19 of the FTC Act,

15 U.S.C. §§ 53(b), 57b; MITOR; and the Court’s own equitable powers, requests

that the Court:

      A.     Enter a permanent injunction to prevent future violations of the FTC

Act and MITOR by Defendant;

      B.     Award such relief pursuant to Section 19 of the FTC Act as the Court

finds necessary to redress injury to consumers resulting from Defendants’ violations

of MITOR and Section 5 pursuant to the CCPA, including rescission or reformation

of contracts, the refund of money or return of property, the payment of damages, and

public notification respecting the rule violation or the unfair or deceptive act or

practice;

      C.     Award Plaintiff monetary civil penalties from Defendant for every

violation of MITOR;
                                           37
Case 5:21-cv-00343-JSM-PRL Document 1 Filed 06/29/21 Page 38 of 38 PageID 38




      D.     Award Plaintiff monetary civil penalties from Defendant for every

violation of Section 5(a) of the FTC Act pursuant to the CCPA; and

      E.     Award Plaintiff the costs of bringing this action, as well as such other

and additional relief as the Court may determine to be just and proper.

                                        Respectfully submitted,

                                        JAMES REILLY DOLAN
                                        Acting General Counsel

Dated: June 29, 2021                    /s/ Christopher J. Erickson
                                        Christopher J. Erickson (cerickson@ftc.gov)
                                        (Maryland Bar No. 1712130163)
                                        Michael P. Mora (mmora@ftc.gov)
                                        (Illinois Bar No. 6199875)
                                        Federal Trade Commission
                                        600 Pennsylvania Avenue, NW, CC-9528
                                        Washington, DC 20580
                                        202-326-3671 (Erickson);
                                        202-326-3373 (Mora)
                                        202-326-3197 (facsimile)
                                        FEDERAL TRADE COMMISSION




                                          38
